In this case there is a petition for a writ of certiorari to be issued to review a judgment of the circuit court reversing an order of the Florida Industrial Commission denying a claim made under the Workmen's Compensation Law of Florida.
It has been this day decided by this Court that Section 27, Chapter 17581, Acts of 1935, as amended by Section 12, *Page 824 
Chapter 18413, Acts of 1937, providing for an appeal to this Court from an order or judgment of the circuit court rendered in a cause on appeal to the circuit court from an order of the Florida Industrial Commission, does not violate the Constitution of Florida. South Atl. Steamship Co. v. Tutson, and DuPree v. Elleman, filed July 21, 1939.
As an appeal is the valid statutory remedy, the constitutional discretionary writ of certiorari is not applicable (Haile v. Gardner, 82 Fla. 355, 91 So. 376; Basnet v. City of Jacksonville, 18 Fla. 523; Jacksonville T.  K. W. Ry. Co. v. Boy, 34 Fla. 389, 16 So. 290), and the petition for such writ of certiorari is denied in the absence of a legal and sufficient showing that the petitioners are entitled to a writ of certiorari notwithstanding the right of appeal to this Court given to petitioners by the above cited statute.
It is so ordered.
BROWN and CHAPMAN, J. J. concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.